          Case 1:19-cv-02022-RDM Document 4 Filed 09/12/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

BAHMAN GROUP,                                   )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )          Civil Action No. 1:19-cv-2022 (RDM)
                                                )
ANDREA GACKI, in her official capacity as       )
Director of the U.S. Department of the Treasury )
Office of Foreign Assets Control; U.S.          )
DEPARTMENT OF THE TREASURY,                     )
OFFICE OF FOREIGN ASSETS CONROL;                )
                                                )
        Defendants.                             )

                                 NOTICE OF APPEARANCE

       Please take notice that Antonia Konkoly, Trial Attorney at the United States Department

of Justice, Civil Division, Federal Programs Branch, hereby enters her appearance as counsel of

record for Defendants in the above-captioned matter. Ms. Konkoly hereby certifies pursuant to

Local Rule 83.2(j) that she is personally familiar with the Local Rules of this Court.



                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General
                                              Civil Division

                                              DIANE KELLEHER
                                              Assistant Branch Director

                                                               /s/
                                              Antonia Konkoly
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
                                              20 Massachusetts Avenue NW
                                              Washington, DC 20530
                                              (202) 514-2395 (direct)
                                              (202) 616-8470

                                                 1
        Case 1:19-cv-02022-RDM Document 4 Filed 09/12/19 Page 2 of 2



                                   antonia.konkoly@usdoj.gov

                                   Counsel for Defendants

DATED: September 12, 2019




                                     2
